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`$aM L8 9889FML7S F2M 2FS> M2 7N2LK 7GMQ7S U7JML7SLM> 7FK UJ9\QKRH9FM 3 3 3 LF MT9 G2FKQGM 2V -27JK UJ2G99KLFR8? IQM 7S82 M2 7N2LK 9N9F MT9 7UU97J7FG9 2V 7 U7JML87F MJLXIQF7S3b 345"6460)7"# 87)-& /)3? 66 ',.- :65 Z<:Y@[3  %99 9&65"4: ;4'$*6."'& /)1? 41/ ',.- <Y@4 Z<:6Y[c !6<')4 =)(&* >?":$' /)3? 451 ',.- 4@4 Z<:6/[3#2F8LK9JLFR MT9 LF8M7FM G789 LF MT9 G2FM9WM 2V 7SS 2V MT989 G7898 78 7 OT2S9? MT9 LHUJ988L2F RLN9F L8 MT7M PQKR9 "K9SH7F 8LHUS> 7K2UM9K? I> J2M9? MT9 NL9O8 2V MT9 A9FX  <E9 T7N9 7H9FK9K MT9 G7UML2F M2 J9VS9GM MT9 KL87VVLSL7ML2F 2V MT9 %9JNLG9 "HUS2>998 $FM9JF7ML2F7S dFL2F VJ2H MT9 +(,;#$& 9VV9GMLN9 PQS> 4Y? 4@@Y34=9HI9J ,L9IH7F KL889FM8 VJ2H MT9 J9H7FK 2JK9J V2J MT9 J9782F8 8M7M9K LF T9J KL889FM LF 9&:&4.< @)A#& )B C677"4:B)*5? /01 ',.- <1/ Z4@@5[3 /%99 /D/ E7&.'*".67? /01 ',.- 41/ Z4@@5[c EA:&4& 3)-"4&? /01 ',.- 4Y6 Z4@@5[c 9&:&4.< @)A#& )B C677"4:B)*5? /01 ',.- <1/ Z4@@5[c F*"G /)*03? /01 ',.- 450 Z4@@5[c H1H1 /6##)4& I6+&*<2 34.1? /0Y ',.- </@Y Z4@@Y[c !"#$ %&'()*+ ,&*-".& /)*01? /0Y ',.- <@1< Z4@@Y[c J6"*B"&75 F)(&* /)45)G"4"AG ;##41? /0/ ',.- :4/ Z4@@0[39J7S #2QF89S 7FK V7LS9K M2 G2FKQGM 7F LFK9U9FK9FM 7F7S>X8L8 2V MT9 G789]8 QFK9JS>LFR V7GM8 7FK S9R7S L88Q983E9 J9G2RFLe9 MT7M MT9 .98U2FK9FM KLK F2M 8U9GLVLG7SS> 9WG9UM M2 MT9 \QKR9]8 9WM9F8LN9 G2U>LFR3  *2O9N9J? MT7M V7GM K298 F2M? 7FK 8T2QSK F2M? UJ9GSQK9 MT9 -27JK VJ2H M7fLFR G2JJ9GMLN9 H978QJ983  $M L8 MT9 -27JK]8 82S9HF 2IXSLR7ML2F M2 LF8QJ9 MT7M LM8 K9GL8L2F8 7FK MT289 2V LM8 \QKR98 7J9 VJ99 VJ2H U7JML7SLM> 7FK MT9 7UU97J7FG9 2V U7JML7SLM>3E9 QFK9J8M7FK MT7M MTL8 J9H7FK K9S7>8 MT9 L88Q7FG9 2V 7 -27JK K9GL8L2F? 7FK MTL8 H7> LFG2FN9FL9FG9 MT9 U7JML983  *2O9N9J? O9 I9SL9N9 MT7M MT9 VQFK7H9FM7S F9G988LM> M2 LF8QJ9 MT9 -27JK]8 LFM9RJLM> 2QMO9LRT8 MT989 G2F8LK9J7XML2F83$F 2JK9J M2 KL8U9S MTL8 LHUJ988L2F 2V U7JML7SLM>? O9 OLSS J9H7FK MT9 G789 M2 MT9 GTL9V 7KHLFL8MJ7MLN9 S7O \QKR9 V2J J9788LRFH9FM M2 7 KLVV9J9FM 7KHLFL8MJ7MLN9 S7O\QKR93  )TL8 \QKR9 8T7SS J9NL9O MT9 J9G2JK 7FK L88Q9 7 J9782F9K K9GL8L2F30E9 OLSS F2M 2JK9J 7 T97JLFR K9 F2N2 I9G7Q89 2QJ J9NL9O 2V MT9 J9G2JK 87ML8VL98 Q8 MT7M PQKR9 "K9SH7F G2FKQGM9K MT9 T97JLFR LM89SV UJ2U9JS>3&.!".$) $% &.!"."!MT7M MT9 7KHLFL8MJ7MLN9 S7O \QKR9]8 K9GLX8L2F 2V !9G9HI9J <? 4@@@?L8 89M 78LK93$) $% (d.)*". &.!"."!MT7M MTL8 G789 L8 J9H7FK9K M2 MT9 GTL9V 7KHLFL8MJ7MLN9 S7O \QKR9 V2J J9788LRFH9FM M2 7 KLVV9J9FM 7KHLFL8MJ7MLN9 S7O \QKR9 OT2 8T7SS J9NL9O MT9 J9G2JK 2V MTL8 H7MM9J 7FK UJ9U7J9 7FK 89JN9 2F MT9 U7JML98 7 K9GL8L2F G2FM7LFLFR VLFKLFR8 2V V7GM? G2FGSQ8L2F8 2V S7O? 7FK J9G2HH9FK7ML2F8I789K 2F MT9 9NLK9FG9 J9XG9LN9K3  (2SS2OLFR 89JNLG9 2V 8QGT K9GL8L2F 2F MT9 U7JXML98? MT9 UJ2NL8L2F8 2V %9GML2F <@4305 2V MT9 -27JK]8 .QS98 7FK .9RQS7ML2F8 8T7SS 7UUS>3@6<5&& 9)#6*")2 E#K12V2J MT9 A9F9J7S #2QF89S3!)A:76# H1 @&.+7&*2 E#K1 LI6*4&# >F$)*4MA*:N2V2J MT9 .9X8U2FK9FM39&M&..6 ,.$7&"B&*2 E#K1 7FK?6**< E4:&7#'&"42 E#K1 L,E3ON2 V2J MT9 #T7JRLFR B7JM>3  !)T9 F9O \QKR9 H7> J9S> 2F PQKR9 "K9SH7F]8 K9H97F2JXI789K GJ9KLILSLM> K9M9JHLF7ML2F8 QFS988 MT9> 7J9 LFG2F8L8M9FM OLMT MT9 O9LRTM 2V MT9 9NLK9FG93  $V LFG2F8L8M9FM OLMT MT9 O9LRTM 2V MT9 9NLK9FG9? MT9 F9O \QKR9 H7> 899f M2 J982SN9 8QGT G2FVSLGM8 I> G2F8LK9JLFR _MT9 O9LRTM 2V MT9 J98U9GMLN9 9NLK9FG9? 98M7ISL8T9K 2J 7KHLMM9K V7GM8? LFT9JX9FM UJ2I7ILSLML98? 7FK J9782F7IS9 LFV9J9FG98 OTLGT H7> I9 KJ7OF VJ2H MT9 J9G2JK 78 7 OT2S93b  9/ ;7AG"4AG 345A#'*"&#2 34.3? /0/ ',.- :/: VF3 4 Z4@@0[? gQ2MLFR !6"+".$" ,A#$"? //Y ',.- 544? 54/ Z4@@<[ ZLFXM9JF7S gQ2M7ML2F H7Jf8 7FK GLM7ML2F8 2HLMM9K[3  +SM9JF7MLN9S>? MT9 F9O \QKR9 H7>? LF TL8hT9J KL8GJ9ML2F? J9G2FN9F9 MT9 T97JLFR 7FK J9G7SS OLMXF98898 V2J VQJMT9J M98MLH2F>3  $F K2LFR 82? MT9 F9O \QKR9 OLSS T7N9 MT9 7QMT2JLM> M2 H7f9 TL8hT9J 2OF K9H97F2JXI789K GJ9KLILSLM> VLFKLFR83 %$=&' !"-+.)",& A.&dB46/!"#$%$&'%)+)"="') &( )*" #+%"*&E+.! "!",=+'? +KHLFL8MJ7MLN9 ,7O PQKR93)TL8 G789 O78 MJL9K I9V2J9 H9 2F PQF9 4@? 4@@@? LF -J22fS>F? '9O C2Jf3BQJ8Q7FM M2 7 GT7JR9 VLS9K I> ,2G7S /4-X/4P? %9JNLG9 "HXUS2>998 $FM9JF7ML2F7S dFL2F? +(,;#$& ZMT9 dFL2F? 7 G2HUS7LFM 7FK F2MLG9 2V T97JLFR L88Q9K 2F =7JGT 4@? 4@@@? 7SS9RLFR MT7M %LH2F !9-7JM9S2 AJ2QU 7hO =3%3 =7F7R9H9FM +882GL7M98? $FG3? MT9 .98U2FK9FM? 7MLM8 .2289N9SM (L9SK 7FK %HLMT *7N9F =7SS8 ZMT9 =7SS8[?NL2S7M9K %9GML2F 6Z7[Z<[ 2V MT9 +GM? I> LFM9J 7SL7? LFV2JHLFR 9HUS2>998 MT7M QFL2F 82SLGLM7ML2F O78 F2M U9JXHLMM9K 7M MT9 =7SS8c 9FR7RLFR LF 8QJN9LSS7FG9 2V 9HUS2>998] QFL2F 7GMLNLML98c KLJ9GMLFR 9HUS2>998 M2 G9789 KL8MJLIQML2F 2V QFL2F S97VS9M8 M2 MT9 UQISLG 7FK M2 S97N9 LM8 U7JfLFR S2Mc 8QHXH2FLFR MT9 %QVV2Sf G2QFM> U2SLG9 M2 T7N9 9HUS2>998 OT2 O9J9 KL8MJLIQMLFRQFL2F S97VS9M8 J9H2N9K VJ2H MT9 U7JfLFR S2M8 2V MT9 =7SS8? 7FK MTJ97M9FLFR 9HUS2>998 M2 G7SS MT9 U2SLG9 7FK J9U2JM MT9H LV MT9> G2FMLFQ9K M2 KL8MJLIQM9 QFL2F S97VS9M8 M2 MT9 UQISLG3&F MT9 9FMLJ9 J9G2JK LF MTL8 G789? LFGSQKLFR? H> 2I89JN7ML2F8 2V MT9 K9H97F2J 2V OLMF98898? 7FK IJL9V8 VLS9K I> G2QF89S V2J MT9 A9F9J7S #2QF89S? G2QF89S V2J MT9 dFL2F? 7FK G2QF89S V2J MT9 .98U2FK9FM? $ H7f9 MT9 V2SS2OLFR($'!$'A% &( (+#).98U2FK9FM? L8 7 !9S7O7J9 G2JU2J7ML2F? 2OF8 7FK H7F7R98 FQH9J2Q8 8T2UULFR H7SS8 MTJ2QRT2QM MT9 dFLM9K %M7M98? LFGSQKXLFR MT9 %HLMT *7N9F 7FK MT9 .2289N9SM (L9SK =7SS8? T9J9LF G2SS9GMLN9S> ZMT9 =7SS8[? OTLGT 7J9 S2G7M9K LF %QVV2Sf 7FK '78X87Q #2QFML98 J98U9GMLN9S>? LF MT9 %M7M9 2V '9O C2Jf3  !QJLFR MT9 U78M <4H2FMT U9JL2K? OTLGT U9JL2K L8 J9UJ989FM7MLN9 2V LM8 7FFQ7S 2U9J7ML2F8 R9F9J7SS>? .98U2FK9FM? LF MT9 G2QJ89 7FK G2FKQGM 2V LM8 IQ8LF988 2U9J7ML2F8? K9JLN9K RJ288 J9FM J9N9FQ98 VJ2H 8M2J98 S2G7M9K LF MT9 H7SS8 LF 9WG988 2V i<@@?@@@? 2V OTLGT LF 9WG988 2V i4Y?@@@ O78 K9JLN9K VJ2H (9K9J7M9K %M2J98? $FG3(9K9J7M9K %M2J98? $FG3L8 9FR7R9K LF MT9 J9M7LS 87S9 2V R22K8? 7FK S97898 8M2J98 VJ2H.98U2FK9FM 7M LM8 %HLMT *7N9F =7SS? 7FK LM8 .2289N9SM (L9SK =7SS3  !QJLFR MT9 U78M <4H2FMT U9JL2K? OTLGT U9JL2K L8 J9UJ989FM7MLN9 2V LM8 7FFQ7S 2U9J7ML2F8 R9F9JX7SS>? LF MT9 G2QJ89 7FK G2FKQGM 2V LM8 IQ8LF988 2U9J7ML2F8? (9KX9J7M9K %M2J98? $FG3 UQJGT789K 7FK J9G9LN9K 7M LM8 '9O C2Jf V7GLSLML98? R22K8 N7SQ9K LF 9WG988 2V iY@?@@@ KLJ9GMS> VJ2H 9FXM9JUJL898 S2G7M9K 2QM8LK9 MT9 %M7M9 2V '9O C2Jf3$M L8 7KHLMM9K MT7M .98U2FK9FM L8 7F 9HUS2>9J 9FR7R9K LF G2HH9JG9 OLMTLF MT9 H97FLFR 2V %9GML2F 4Z4[? Z5[? 7FK Z1[ 2VMT9 +GM3$M L8 7S82 7KHLMM9K MT7M MT9 dFL2F L8 7 S7I2J 2JR7FLe7ML2F OLMTLF MT9 H97FLFR 2V %9GML2F 4ZY[ 2V MT9 +GM3.98U2FK9FM G2FMJ7GM9K LM8 \7FLM2JL7S 7FK H7LFM9F7FG9 89JXNLG98 V2J MT9 =7SS8 M2 #2FMJ2S %9JNLG98 $FG3Z#2FMJ2S[3  $F 2J 7I2QM PQS> <:::? MT9 dFL2F I9R7F LM8 G7HU7LRF M2 2JR7FLe9 MT9 H7LFM9F7FG9 9HUS2>998 7M N7JL2Q8 ,2FR $8S7FK 8T2UULFR H7SS8? LFGSQKLFR MT9 9HUS2>998 2V #2FMJ2S 9HUS2>9K 7M MT9 =7SS83  +8 U7JM 2V MT9 2JR7FLeLFR KJLN9? G9JM7LF 9HUS2>998 2V #2FMJ2S OT2 O2Jf9K LF MT9 =7SS8 788L8M9K MT9 dFL2F OLMT LM8 G7HU7LRF I> KL8MJLIQMLFR dFL2F S97VS9M8 M2 2MT9J 9HUS2>998 7FK MT9 UQISLG3ELMT J98U9GM M2 MT9 KL8MJLIQML2F 2V SLM9J7MQJ9 7M MT9 =7SS8? .9X8U2FK9FM H7LFM7LF8 U28M9K JQS98 M2 MT9 UQISLG OTLGT 8M7M9? LFM9J 7SL7? MT7M _ULGf9MLFR? KL8MJLIQMLFR T7FKILSS8? 82SLGLMLFR 7FK U9MLXML2FLFR J9gQLJ9 UJL2J OJLMM9F G2F89FM 2V H7SS H7F7R9H9FM3b .98U2FK9FM T78 7F 7GG988 U9JHLM U2SLG> OTLGT J9gQLJ98 LFKLXNLKQ7S8 OL8TLFR M2 82SLGLM 2J KL8MJLIQM9 H7M9JL7S8 7M MT9 =7SS8 M2 G2HUS9M9 7F 7UUSLG7ML2F M2 2IM7LF Q89 2V MT9 G2HH2F 7J978 LF MT9 =7SS83)T9 dFL2F I9R7F 7F 2JR7FLeLFR G7HU7LRF M2 2JR7FLe9 MT9 9HUS2>998 2V #2FMJ2S O2JfLFR 7M .98U2FK9FM8 H7SS8 82H9MLH9 LF +QRQ8M <:::3&F 2J 7I2QM +QRQ8M <:? D9NLF %M7NJL8? +FR9S A2Fe7S9e?7FK (J7FGL8G2 #T7FR? MT9 QFL2F J9UJ989FM7MLN98 LFN2SN9K LF MT9 2JR7FLeLFR KJLN9? H9M 7M MT9 .2289N9SM (L9SK =7SS OLMT 7I2QM Y M2 <@ 9HUS2>998 9HUS2>9K I> #2FMJ2S3  )T9 QFL2F J9UJ989FM7XMLN98 LFLML7SS> H9M 9HUS2>998 LF8LK9 MT9 =7SS LF 7F 7J97 7K\7G9FM M2 %I7JJ2]8 .98M7QJ7FM 2F MT9 VLJ8M VS22J 2V MT9 H7SS3  ETLS9 MT9 9HUS2>998 7FK 2JR7FLe9J8 O9J9 2QM8LK9 %I7JJ2]8 .98M7QJ7FM3  +FR9S2 %G7S7? MT9 KLJ9GM2J 2V 89GQJLM> 7M MT9 .2289N9SM (L9SK =7SS? 7FK 7F 7KHLMM9K 8QU9JNL82J OLMTLF MT9 H97FLFR 2V %9GML2F 4Z<<[ 2V MT9 +GM? 7UUJ27GT9K MT9 9HUS2>998 7FK LFV2JH9K MT9H MT7M 82SLGLMLFR O78 F2M 7SS2O9K LF MT9 =7SS3  -9G7Q89 2V %G7S7]8 2I\9GML2F? MT9 2JR7FLe9J8 7FK 9HUS2>998 9FM9J9K MT9 %I7JJ2]8 .98M7QJ7FM OT9J9 MT9> H9M OTLS9 T7NLFR ULee73  *2O9N9J? %G7S7 KLK F2M S97N9 MT9 7J97 OT9F MT9 9HUS2>998 9FM9J9K MT9 J98M7QXJ7FM3  .7MT9J? T9 8M7>9K LF VJ2FM 2V MT9 J98M7QJ7FM 2I89JNLFR MT9 9HUS2>998 7FK MT9 2JR7FLe9J8 MTJ2QRT 7 RS788 OLFK2O? OTLGT 89U7J7M98 MT9 %I7JJ2]8 .98M7QJ7FM VJ2H MT9 =7SS G2JJLK2J83  %M7NJL8? MT9QFL2F 2JR7FLe9J? M98MLVL9K MT7M %G7S7 7FK 2MT9J .9X8U2FK9FM]8 J9UJ989FM7MLN98 J9H7LF9K 8M7FKLFR LF VJ2FM 2V MT9 J98M7QJ7FM V2J 7I2QM<YHLFQM98 2I89JNLFR MT9 9HUS2>998 7FK MT9 QFL2F J9UJ989FM7MLN98 OT2 O9J9 LF8LK9 MT9 J98M7QJ7FM3%G7S7? M98MLVL9K MT7M LHH9KL7M9S> 7VM9J T9 M2SK MT9 9HUS2>998 7FK QFL2F 2JR7FLe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b&F 2J 7I2QM +QRQ8M 46? 7I2QM VLN9M2 9LRTM9HUS2>998 2V #2FMJ2S KL8MJLIQM9K QFL2F S97VS9M8 2F MT9 8LK9O7Sf LF VJ2FM 2V MT9 9FMJ7FG9 M2 MT9 %HLMT *7N9F =7SS OTLGT L8 S2G7M9K LF VJ2FM 2V MT9 V22K G2QJM 2V MT9 =7SS3  )T7M K7>? MT9 9HUS2>998 7S82 KL8XMJLIQM9K S97VS9M8 LF MT9 U7JfLFR S2M 2V MT9 %HLMT *7N9F =7SS3  )T9 9HUS2>998 O9J9 7GG2HU7FL9K I> D9NLF %M7NJL8? P2TFF> B7MM9J82F? +SI9JM2 jjjjjjj? #7JS28 #2JM9e?7FK *2O7JK .7e9? MT9 QFL2F 2JR7FLe9J83  $M L8 QFKL8UQM9K MT7M MT9 9HUS2>998 KL8XMJLIQMLFR QFL2F S97VS9M8 O9J9 J9RQS7JS> 788LRF9K M2 O2Jf 7M MT9 %HLMT *7N9F =7SS 7FK MT7M MT9 QFL2F S97VS9MLFR 2GGQJJ9K KQJLFR 9HUS2>998] F2FO2JfLFR MLH93  )T9 S97VS9M KL8MJLIQM9K 2F +QXRQ8M 467M MT9 %HLMT *7N9F =7SS? L8 9FMLMS9K _$HU2JM7FM %T2UXU9J8 +KNL82J>?b 7FK 8M7M98? LFM9J 7SL7? MT9 V2SS2OLFR^ !"#$%$&'% &( )*" '+)$&'+, ,+-&. .",+)$&'% -&+.!460E9 7J9 7UU97SLFR V2J >2QJ 8QUU2JM LF 2QJ9VV2JM M2 QFL2FLe9 I9G7Q89 #2FMJ2S %9JNLG98 L8'&) )."+)$'A d% (+$.,C  3 3 3+8f %$=&' 7KHLFL8MJ7ML2F M2 K2 MT9 JLRTM MTLFR3+8f MT9H OT> MT9> 7J9 Q8LFR 7 G2FMJ7GM2J MT7M L8 QFV7LJ M2 O2Jf9J83 +8f MT9H M2 Q89 7 G2FMJ7GM2J MT7M J98U9GM8 O2Jf9J8 JLRTM8 3 3 3&F +QRQ8M 46? .98U2FK9FM]8 7R9FM8 7M MT9 %HLMT *7N9F =7SS KLJ9GM9K 9HUS2>998 2V #2FMJ2S M2 G9789 KL8MJLIQMLFR QFL2F S97VXS9M8 M2 MT9 UQISLG 7FK M2 S97N9 MT9 8LK9O7Sf 2V MT9 =7SS 7FK MT9 U7JfLFR S2M3  D9NLF %M7NJL8 M98MLVL9K MT7M )J2HILF2? MT9 !LJ9GM2J 2V 89GQJLM> 7M MT9 %HLMT *7N9F =7SS? 7FK 7F 7KHLMM9K 8QU9JNL82J OLMTLF MT9 H97FLFR 2V %9GML2F 4Z<<[ 2V MT9 +GM 7UUJ27GT9K MT9 RJ2QU 2V 9HUS2>998 7FK 2JR7FLe9J8 7FK M2SK MT9H MT7M_`MaTL8 L8 F2M R2LFR 2F T9J9 M2K7>3b  %M7NJL8 VQJMT9J M98MLVL9K MT7M 7I2QM 8LW U2SLG9 G7J8 7JJLN9K 7M MT9 8G9F93  )T9 U2SLG9 M2SK MT9 9HUS2>998 7FK 2JR7FLe9J8 MT7M MT9> G2QSK F2M KL8MJLIQM9 MT9 VS>9J8 7M MT9 =7SS I9G7Q89 2V .98U2FK9FM]8 2I\9GML2F83  ETLS9 %M7NJL8 O78 KL8GQ88LFR OLMT MT9 U2SLG9? MT9 9HUS2>998] JLRTM M2 KL8MJLIQM9 MT9 QFL2F S97VS9M8? !9FFL8 *9\9F? J98U2FK9FM H7F7R9J 2V %HLMT *7N9F =7SS? 7UUJ27GT9K MT9 RJ2QU OTLGT O78 LF MT9 U7JfLFR S2M3  )T9 QFG2FMJ2N9JM9K M98MLH2F> 2V %M7NJL8 98M7ISL8T98 MT7M? 7VM9J 82H9 KL8GQ88L2F OLMT MT9 U2SLG9? *9\9F _>9SS9Kb M2 MT9 U2SLG9 M2 7JJ98M MT9 9HUS2>998 7FK 2JR7FLe9J8 LV MT9> 8M7>9K LF .98U2FK9FM]8 UJ2U9JM>3&F 2J 7I2QM %9UM9HI9J 40? 7M MT9 .2289N9SM (L9SK =7SS? MO2 9HUS2>998 2V #2FMJ2S KL8MJLIQM9K QFL2F S97VS9M8 M2 MT9 UQISLG3  )T9 9HUS2>998 O9J9 8M7FKLFR 2F MT9 8LK9O7Sf 2QM8LK9 MT9 AJ7FK 9FMJ7FG9 M2 MT9 =7SS3  $M L8 QFKL8UQM9K MT7M MT9 .2289N9SM (L9SK =7SS O78 MT9 J9RQS7J O2Jf US7G9 V2J MT989 MO2 9HUS2>998 7FK MT7M MT9> O9J9 S97VS9MLFR KQJLFR MT9LJ F2FO2JfLFR MLH93  )T9 S97VS9M? 9FMLMS9K _$HU2JM7FM %T2UU9J8 +KNL82J>?b L8 MT9 87H9 78 MT92F9 KL8MJLIQM9K I> 9HUS2>998 2F +QRQ8M 46? 7M MT9 %HLMT *7N9F =7SS3  +M MT9 MLH9? .98U2FK9FM]8 7R9FM8 M2SK MO2 9HUS2>998 MT7M MT9> O9J9 F2M 7SS2O9K M2 KL8MJLIQM9 MT9 QFL2F S97VS9M8 2F .98U2FK9FM]8 UJ2U9JM> 7FK MT7M LV MT9> G2FMLFQ9K M2 K2 82? MT9> O2QSK I9 7JJ98M9K3  )T9> KLK F2M KL8MJLIQM9 MT9 S97VXS9M83&F &GM2I9J 4@? MT9 9HUS2>998 2V #2FMJ2S? 7GG2HU7FL9K I> MT9 QFL2F 2JR7FLe9J8? H9M OLMT .98U2FK9FM]8 H7F7R9J? PLH ,QFKRJ9F3  !QJLFR MT9LJ H99MLFR? MT9 9HUS2>998 R7N9 ,QFKRJ9F 7 S9MM9J K7M9K &GM2I9J 4@?7KKJ9889K M2 TLH3  $F MT9 S9MM9J? 9HXUS2>998 LFV2JH9K ,QFKRJ9F? LF U7JM? 2V G9JM7LF UJ2IS9H8 9FXG2QFM9J9K I> 9HUS2>998 OLMT MT9LJ H7LFM9F7FG9 O2Jf 7FK MT9 G2FKLML2F8 2V MT9 I7MTJ22H8 LF MT9 =7SS83  )T9 S9MM9J 7S82 8M7M9K MT7M 9HUS2>998 7J9 _G2FG9JF9K MT7M `MT9>aOLSS R9M KL8GLUSLF9K I9G7Q89 GQ8M2H9J8 H7> 899 7FK J9U2JM UJ2IS9H8 OLMT MT9 H7LFXM9F7FG9 7FK I7MTJ22H83b  $M VQJMT9J 8M7M9K MT7M MT9 9HUS2>998 T7N9 J9U2JM9K MT9 G2FKLML2F8 9FQH9J7M9K LF MT9 S9MM9J M2 MT9 8QU9JNL82J8 2V #2FMJ2S? IQM MT7M MT9 UJ2IS9H8 T7N9 F2M I99F J982SN9K3&F &GM2I9J 4/? 9HUS2>998 2V #2FMJ2S OT289 J9RQS7J O2JfXUS7G9 O78 MT9 %HLMT *7N9F =7SS KL8MJLIQM9K QFL2F S97VS9M8 M2 MT9 UQISLG3  )T9 9HUS2>998 O9J9 7GG2HU7FL9K I> MT9 QFL2F 2JR7FLe9J83  ETLS9 KL8MJLIQMLFR MT9 QFL2F S97VS9M8? MT9> O9J9 8M7FKLFR 2F MT9 8LK9O7Sf 2QM8LK9 MT9 H7LF 9FMJ7FG98 M2 MT9 %HLMT *7N9F =7SS3  )T989 9HUS2>998 O9J9 2F MT9LJ F2FO2JfXLFR MLH93  $M L8 QFKL8UQM9K MT7M .98U2FK9FM]8 7R9FM8 KLJ9GM9K MT9 9HUS2>998 2V #2FMJ2S M2 G9789 KL8MJLIQMLFR QFL2F S97VS9M8 M2 MT9 UQISLG 7FK MTJ97M9F9K M2 G7SS MT9 U2SLG9 LV MT9> G2FMLFQ9K M2 KL8MJLIQM9 S97VS9M8 M2 MT9 UQISLG3  )T9 S97VS9M8 KL8MJLIQM9K M2 MT9 UQISLG G2FM7LF9K ULGMQJ98 2V G2GfJ27GT98? 7FK 8M7M9K? LF U7JM? _*9J9]8 ET7M #2FMJ2S E2Jf9J8k)T9 #S97FLFR#2FMJ7GM2J 7M %HLMT *7N9F =7SSk(7G9ET9F E9 )7f9 &QJ ,QFGT -J97f8lb3  )J2HILF2? J98U2FK9FM 89GQJLM> KLJ9GM2J? M98MLVL9K MT7M T9 O78 UJ989FM KQJLFR MT9 9HUS2>998] T7FKILSSLFR M2 MT9 UQISLG3  *9 M98MLVL9K MT7M? OLMT MT9 9WG9UML2F 2V 2F9 LFKLNLKQ7S? 9HUS2>998 O9J9 _GLNLSb 7FK MT7M MT9> O9J9 \Q8M S97VS9MLFR3  *9 GS7LH9K? T2O9N9J? MT7M 2F9 2V MT9 LFKLNLKQ7S8 KL8MJLIQMLFR MT9 VS>9J8 O78 8M9UULFR QU 7FK K2OF 2F 7 I9FGT 7FK R2M K2OF 2F TL8 8M2H7GT 9HQS7MLFR 7 G2GfJ27GT3  *2O9N9J? 7 J9NL9O 2V MT9 NLK92M7U9 LF 9NLK9FG9 OTLGT G2N9J8 MT9 S97VS9MLFR 7M MT9 %HLMT *7N9F =7SS 2F &GM2I9J 4/? K298 F2M 8T2O 7F> KL8JQUMLN9 G2FKQGM 2F MT9 U7JM 2V 7F> 2V MT9 LFKLNLKQ7S8 LF T7FKILSSLFR3  )T9 J9G2JKLFR 2V MT9 S97VS9MLFR LF VJ2FM 2V MT9 %HLMT *7N9F =7SS I9RLF8 7M 7I2QM <4304 U3H3? 7FK LM 8T2O8 9HUS2>998 U97G9VQSS> KL8MJLIQMLFR MT9 S97VS9M8 M2 MT9 UQISLG3  +M 7I2QM <4^05 U3H3? MT9 J9G2JKLFR 8T2O8 MT7M MT9 VLJ8M 89GQJLM> RQ7JK 7UUJ27GT9K MT9 9HUS2>998 T7FKILSSXLFR? 7FK 7M 7I2QM <4^06 U3H3? 7F LFKLNLKQ7S OT2 7UU97J8 M2 I9 )J2HILF2 7S82 7UUJ27GT9K MT9 RJ2QU3  )T9 89GQJLM> 2VVLG9J8 J9H7LF9K OLMT MT9 RJ2QU OTLS9 MT9> O9J9 T7FKILSSLFR QFMLS 7UXUJ2WLH7M9S> <^<4 U3H3? OT9F MT9 9HUS2>998 7FK 2MT9J LFKLNLKQX7S8 S97VS9MLFR T7K M2 S97N9 MT9 9FMJ7FG9 2V MT9 =7SS3  )T9 J9XG2JKLFR K298 F2M 8T2O 7F> KL8JQUMLN9 G2FKQGM 2F MT9 U7JM 2V MT9 9HUS2>998 2J 2JR7FLe9J8 OT2 O9J9 S97VS9MLFR3+F7S>8L8 7FK #2FGSQ8L2F8ET9MT9J 7F 9HUS2>9J]8 2I89JN7ML2F8 2V MT9 9HUS2>998] QFXL2F 7GMLNLML98 G2F8MLMQM98 QFS7OVQS 8QJN9LSS7FG9 LFN2SN98 7 K9XM9JHLF7ML2F 2V OT9MT9J? QFK9J MT9 GLJGQH8M7FG98? MT9 G2FKQGM O2QSK M9FKM2 LFM9JV9J9 OLMT? J98MJ7LF? 2J G29JG9 9HUS2>998 LF MT9LJ JLRTM M2 2JR7FLe9 QFK9J %9GML2F 1 2V MT9 +GM3  D&'67 345A#P'*"&#? 4Y< ',.- <Y4/ Z<:6@[3)T9 M2M7SLM> 2V MT9 GLJGQH8M7FG98 LF MTL8 G789 8T2O MT7M 2F +QRQ8M <:? MT9 .98U2FK9FM]8 2I89JN7ML2F8 2V 9HUS2>998] H99MXLFR OLMT MT9 QFL2F 2JR7FLe9J8 I> %9GQJLM> !LJ9GM2J %G7S7 LF MT9 %I7JJ2]8 .98M7QJ7FM 7M MT9 .2289N9SM (L9SK =7SS? QFS7OVQSS> LFM9JV9J9K OLMT 9HUS2>998] QFL2F 7GMLNLML983  %G7S7]8 2I89JN7XML2F8 O9J9 U7JM 2V .98U2FK9FM]8 9VV2JM8 M2 f99U 9HUS2>998] QFL2F 7GMLNLML98 2QM 2V MT9 =7SS8? LFGSQKLFR LM8 UQISLG 7FK F2FX87S98 7J978 8QGT 78 MT9 J98M7QJ7FM3  )TL8 L8 7S82 9NLK9FG9K I> .98U2FK9FM]8 7KHL88L2F MT7M 9HUS2>998 O9J9 F2M 7SS2O9K M2 U97G9VQSS> KL8MJLIQM9 QFL2F SLM9J7MQJ9 LF MT9LJ F2FO2Jf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gQ98M V2J MT9H M2 H2N9 2QM 2V MT9 =7SS]8 G2JJLK2J3  )TQ8? MT9J9 O78 F2 J9782F7IS9 I78L8 V2J TLH M2 MTLFf MT7M 2FG9 9HUS2>998 O9J9 LF8LK9? 8LMMLFR K2OF 2JK9JLFR ULee7? MT9> O2QSK  %$=&' !"-+.)",& A.&dB46Y7R7LF G2H9 2QM 2V MT9 J98M7QJ7FM M2 8M7FK LF MT9 87H9 US7G9 OT9J9 MT9> O9J9 78f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fLFR 2F MT9 G7J 7FK S7M9J 2JK9J9K U7JMLGLU7FM8 M2 S97N9 UJ9HL8983  .98U2FK9FM]8 H7887R9 O78 GS97J? LM KLK F2M O7FM 9HUS2>998 7M MT9 =7SS8 H99MLFR OLMT MT9LJ QFL2F 2JR7FLe9J8 7FK LM KLK F2M O7FM MT9H KL8MJLIQMLFR QFL2F S97VS9M8 LF 7F> U7JM 2V MT9 =7SS83$F NL9O 2V MT9 7I89FG9 2V 7F> 9NLK9FG9 2V KL8JQUMLN9 G2FKQGM 2F MT9 U7JM 2V MT9 9HUS2>998 2J 2JR7FLe9J8? $ G2FGSQK9 %G7S7]8 8QJN9LSS7FG92V 9HUS2>998] QFL2F H99MLFR 7FK TL8 J9U2JM M2 .98U2FK9FM 2V MT9 9HUS2>998 H99MLFR OLMT MT9LJ QFL2F 2JR7FLeX9J8? L8 NL2S7MLN9 2V %9GML2F 6Z7[Z<[ 2V MT9 +GM3$M L8 O9SS 89MMS9K S7O MT7M 7F 9HUS2>99 T78 MT9 JLRTM M2 KL8XMJLIQM9 QFL2F SLM9J7MQJ9 KQJLFR MT9LJ F2FO2JfLFR MLH9 7FK LF F2FO2JfLFR 7J9783  9&0AM7". ;-"6'")4 /)*01 -1 %?9I? /40 d3%3 1:/ Z<:0Y[c @A5:&4# -1 %?9I? 040 d3%3 Y@1 Z<:15[c 86<B&*# !&06*'G&4' ,')*&2 /40 ',.- <405 Z<::1[3  *L8M2JLG7SS>? MT9 #2QJM8 7FK MT9 -27JK T7N9 J9G2RFLe9K MT9 VQFK7H9FM7S KLVV9JX9FG9 I9MO99F MT9 JLRTM8 2V 9HUS2>998 M2 2JR7FLe9 QFK9J %9GML2F 1 2V MT9 +GM? 7FK MT9 JLRTM8 2V QFL2F 2JR7FLe9J83 %?9I -1 I6MP.).+ >C"7.)Q2 /Y< d3%3 <@5 Z<:Y5[3  ELMT J98U9GM M2 MT9 KL8XMJLIQML2F 2V QFL2F SLM9J7MQJ9? MT9 %QUJ9H9 #2QJM T78 H7K9 7 _GJLMLG7S KL8MLFGML2Fb I9MO99F 9HUS2>99 7FK F2F9HUS2>99 82XSLGLM7ML2F3 ?&.$G&*&2 34.1 -1 %?9I2 Y@4 d3%3 Y41? Y4: Z<::4[3  $F ?&.$G&*&2 MT9 #2QJM J97VVLJH9K LM8 T2SKLFR LF I6M.).+ > C"7.)Q? MT7M 7F 9HUS2>9J H7> I7J F2F9HUS2>99 QFL2F 2JR7FLeX9J8 VJ2H LM8 UJ2U9JM> QFS988MT9J9 L8 F2 J9782F7IS9 F2FMJ988U78X82J> H97F8 V2J MT9H M2 G2HHQFLG7M93  ?&.$G&*&2 8QUJ7?Y@4 d3%3 7M Y/Y3  *2O9N9J? OT9F MT9 JLRTM8 2V 9HUS2>998 7J9 LFXN2SN9K? 78 LF MT9 LF8M7FM G789? MT9 9HUS2>9J]8 H7F7R9JL7S JLRTM8? J7MT9J MT7F TL8 UJ2U9JM> JLRTM8? 7J9 7ML88Q93  9&0AM7". ;-"6'")42 8QUJ7cE6#'&Q2 34.1 -1 %?9I2 0/1 d3%3 YY5 Z<:16[1)T9 -27JK LF 86<B&*# !&06*'G&4' ,')*&? 8QUJ7? 7 G789 9WX7GMS> SLf9 MT9 LF8M7FM G789? T9SK MT7M MT9 7UUSLG7IS9 8M7FK7JK LF G7898 LFN2SNLFR MT9 JLRTM8 2V 9HUS2>998 M2 KL8MJLIQM9 QFL2F SLMX9J7MQJ9 KQJLFR MT9LJ F2FO2JfLFR MLH9 L8 MT9 9&0AM7". ;-"6'")48M7FK7JK? OT9J9 MT9 %QUJ9H9 #2QJM T9SK MT7M 7F 9HUS2>9J H7> F2M I7J MT9 KL8MJLIQML2F 2V QFL2F SLM9J7MQJ9 I> 9HUS2>998 OT2 7J9 LF F2FO2JfLFR 7J978 2V LM8 UJ2U9JM> KQJLFR MT9LJ F2FO2JfLFR MLH9QFS988 MT99HUS2>9J G7F 8T2O MT7M LM8 F2F82SLGLM7ML2F JQS9 L8 F9G9887J> M2 H7LFM7LF KL8GLUSLF9 7FK UJ2KQGML2F3  )T9 -27JK VQJMT9J T9SK MT7M 9HUS2>998 OT2 7J9 O2JfLFR J9RQS7JS> 7FK 9WGSQ8LN9S> 2F MT9 UJ9HL898 2V 7F 9HUS2>9J 2MT9J MT7F MT9LJ 2OF? 78 LF MT9 LF8M7FM G789? 7J9 _7SJ97K> JLRTMVQSS>b 2F MT9 UJ2UX9JM> UQJ8Q7FM M2 MT9LJ 9HUS2>H9FM J9S7ML2F8TLU3  86<B&*2/40 ',.- 7M <4Y@?gQ2MLFR ,)A'$&*4 ,&*-".&? /@@ ',.- <<Y0 Z<::@[? 9FVK :Y0 (34K 1@@ Z<<MT#LJ3 <::4[c7FK@A5:&42 8QUJ7040 d3%3 7M Y4< VF3 <@386<B&* LFN2SN9K QFL2F S97VS9MLFR KQJLFR 7F 2JR7FLeLFR KJLN9 I> 9S9GMJLG7S 9HUS2>998 OT2 O9J9 788LRF9K M2 O2Jf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fLFR MLH9 LF F2F87S98 7J9783  $F 7KKLML2F? MT9 -27JK T9SK MT7M 86<B&*R#F2 82SLGLM7ML2F JQS9 O78 2N9JS> IJ27K 7FK LF NL2S7ML2F 2V %9GML2F 6Z7[Z<[ 2V MT9 +GM? I9G7Q89 LM UJ2TLILM9K 82SLGLM7ML2F 7FK KL8MJLXIQML2F LF F2F89SSLFR 7J978 2V MT9 UJ9HL898? LFGSQKLFR MT9 9WM9XJL2J 7J978? KQJLFR IJ97fMLH98 7FK I9MO99F 9HUS2>998] 8TLVM83  86<B&J? /40 ',.- 7M <4Y<?GLMLFR SA* C6<2 34.3? 456 ',.- /:0 Z<:6/[3$F MT9 LF8M7FMG789? MT9 QFK9JS>LFR V7GM8 J9S7MLFR M2 .98U2FXK9FM]8 LFM9JV9J9FG9 OLMT MT9 JLRTM 2V #2FMJ2S 9HUS2>998 M2 KL8XMJLIQM9 QFL2F SLM9J7MQJ9 7J9 QFKL8UQM9K3  )T9 =7SS8 2V .98U2FXK9FM L8 MT9 US7G9 OT9J9 #2FMJ2S 9HUS2>998 7J9 J9RQS7JS> 78X8LRF9K M2 O2Jf3  &F +QRQ8M <:7FK 46? %9UM9HI9J 40?7FK &GXM2I9J 4/? #2FMJ2S 9HUS2>998 O9J9 KL8MJLIQMLFR QFL2F S97VS9M8 KQJLFR MT9LJ F2FO2JfLFR MLH9 LF F2F87S98 7J978 2QM8LK9 MT9 =7SS83  %U9GLVLG7SS>? MT9> O9J9 2F MT9 8LK9O7Sf LF VJ2FM 2V MT9 9FMJ7FG98 2V MT9 =7SS8 7FK LF MT9 U7JfLFR S2M8 2V MT9 =7SS83  ELMT MT9 9WG9UML2F 2V MT9 &GM2I9J 4/LFGLK9FM 7M %HLMT *7N9F =7SS? LM L8 7S82 QFKL8UQM9K MT7M MT9 9HUS2>998] S97VS9MLFR O78 U97G9VQS 7FK MT7M MT9LJ G2FKQGM G2F8L8M9K 2FS> LF KL8MJLIQMLFR MT9 QFL2F S97VS9M83  )TQ8? MT9 M2M7SLM> 2V MT9 QFG2FMJ2N9JM9K J9XG2JK 8T2O8 MT7M MT9 #2FMJ2S 9HUS2>998] KL8MJLIQML2F 2V SLM9J7XMQJ9 O78 UJ2M9GM9K QFK9J MT9 9&0AM7". ;-"6'")48M7FK7JK3  .9X8U2FK9FM KLK F2M 8QIHLM 7F> 9NLK9FG9 M2 8T2O MT7M? G2F8L8M9FM OLMT 9&0AM7". ;-"6'")4? MT9 9HUS2>998] S97VS9MLFR 8T2QSK F2M I9 UJ2M9GM9K I9G7Q89 LM LFM9JV9J9K OLMT MT9 2U9J7ML2F8 7FK H7LFM9XF7FG9 2V MT9 =7SS83d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d3%3Y56? Y6/;Y66 Z<:66[3(QJMT9J? .98U2FK9FM]8 U28M9K JQS98 I7FFLFR MT9 KL8MJLIQML2F 2V OJLMM9F H7M9JL7S8 7FK 82SLGLM7ML2F LF G2HH2F 7J978 OLMT2QM VLJ8M 2IM7LFLFR 7 U9JHLM VJ2H .98U2FK9FM3  +F 9HUS2>9J]8 JQS98 OTLGT UJ2TLILM 82SLGLM7ML2F 7FK KL8MJLIQML2F KQJLFR 9HUS2>998] F2FO2JfLFR MLH9 7FK LF F2FO2Jf 7J978 L8 UJ98QHUMLN9S> QFS7OXVQS3  3.$"+)$ DB:12/<4 ',.- <@44 Z<::/[? OT9J9 MT9 -27JK V2QFK QFS7OVQS 7 JQS9 J9gQLJLFR UJL2J OJLMM9F G2F89FM V2J 82SLGLX !"#$%$&'% &( )*" '+)$&'+, ,+-&. .",+)$&'% -&+.!465M7ML2F7FK KL8MJLIQML2F 2V SLM9J7MQJ93  %99 7S82 SA* C6<2 34.21 #A0*63  $F 82H9 LF8M7FG98? MT9 -27JK T7K T9SK 8QGT 2N9JS> IJ27K JQS98 M2 I9 S7OVQS LV 7F 9HUS2>9J G7F 8T2O MT7M LM G2HHQFLXG7M9K 2J 7UUSL9K MT9 JQS9 LF 7 H7FF9J MT7M LM 8T2O9K 9HUS2>998 LM8 LFM9FM M2 U9JHLM 82SLGLM7ML2F KQJLFR MT9LJ F2FO2JfLFR MLH93  SA* C6<2 34.3?456 ',.- 7M /:Y VF3 5 ZGLMLFR E##&Q 34'&*46P'")4672 8QUJ7[3  *2O9N9J? MT9 9NLK9FG9 LF MT9 LF8M7FG9 G789 K298 F2M 8T2O MT7M 8QGT GS7JLVLG7ML2F O78 H7K9 I> .98U2FK9FM3  )2 MT9 G2FMJ7J>? MT9 8MLUQS7M9K J9G2JK 8T2O8 T2O .98U2FK9FM J9XU97M9KS> LFV2JH9K 9HUS2>998 KQJLFR MT9LJ F2FO2JfLFR MLH9 7FK LF F2F87S98 7J978 MT7M 82SLGLM7ML2F O78 UJ2TLILM9K 7M LM8 V7GLSLML983  $F NL9O 2V MT9 V2J9R2LFR? $ G2FGSQK9 .98U2FK9FM]8 U28M9K JQS98 7J9 LF NL2S7ML2F 2V %9GML2F 6Z7[Z<[ 2V MT9 +GM3ELMT 9WG9UML2F 2V MT9 +QRQ8M 46 MTJ97M M2 7JJ98M 9HUS2>998 V2J KL8MJLIQMLFR QFL2F S97VS9M8 7M MT9 %HLMT *7N9F =7SS? .9X8U2FK9FM 7KHLM8 MT7M LM 9FR7R9K LF MT9 G2FKQGM 7SS9R9K LF MT9 LF8M7FM G2HUS7LFM J9S7MLFR M2 MT9 KL8MJLIQML2F 2V QFL2F SLM9J7MQJ93  )T9 QFG2FMJ2N9JM9K M98MLH2F> 2V QFL2F 2JR7FLe9J %M7NJL8 8T2O8 MT7M 2F +QRQ8M 46? LF MT9 U7JfLFR S2M 7M MT9 %HLMT *7N9F =7SS? .98U2FK9FM]8 H7F7R9J?*9\9F?_>9SS9Kb M2 MT9 U2SLG9 M2 7JJ98M 9HUS2>998 V2J KL8MJLIQMLFR dFL2F S97VS9M8 LF LM8 U7Jf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c KLJ9GMLFR 9HUS2>998 M2 G9789 KL8MJLIQMLFR QFL2F S97VS9M8 M2 MT9 UQISLG 7FK 78fLFR MT9H M2 S97N9 MT9 =7SS8c G7SSLFR MT9 %QVV2Sf G2QFM> U2SLG9 M2 T7N9 MT9 #2FMJ2S 9HUS2>998 J9H2N9K VJ2H MT9 =7SS8 7FK MT9 U7JfLFR S2M8 I9G7Q89 MT9> O9J9 KL8MJLIQMLFR QFL2F S97VS9M8c 7FK I> MTJ97M9FLFR #2FMJ2S 9HUS2>998 MT7M .98U2FK9FM O2QSK G7SS MT9 U2SLG9 LV MT9> KLK F2M G9789 KL8MJLIQMLFR QFL2F S97VS9M8 7FK S97N9 MT9 =7SS8] UJ9HL8983+F 9HUS2>99 H7> G2HHQFLG7M9 OLMT 7 MTLJK U7JM> LF 7F 9VXV2JM M2 2IM7LF MT9 MTLJK U7JM>]8 788L8M7FG9 LF GLJGQH8M7FG98 OT9J9 MT9 G2HHQFLG7ML2F L8 J9S7M9K M2 7 S9RLMLH7M9 S7I2J KL8XUQM9 I9MO99F MT9 9HUS2>998 7FK MT9LJ 9HUS2>9J3  EG6*.)2 34.3? 460 ',.- 6/4? 6// Z<:61[?GLMLFR %?9I -1 E7&.'*".67 C)*+&*# ?).67 TUUV2/05 d3%3 050 Z<:Y/[W Z;77"&5 ;-"6'")4 ,&*-".& /)3? 406 ',.- 44: Z<:6@[?GLMLFR 9".$M)*) /)GGA4"'< D&4'67 @&67'$ /)A4."72 34.3? 404 ',.- <451 Z<:1:[3  )T9 -27JK T78 7S82 T9SK MT7M T7J8T GJLMLGL8H 2V 7F 9HUS2>9J]8 UJ2KQGM 2J LFX7K9gQ7M9 7FK QF87FLM7J> G2FKLML2F8 L8 UJ2M9GM9K QFK9J MT9 +GM? OT9J9 MT9 G2HHQFLG7ML2F J7L898 L88Q98 J9S7M9K M2 MT9 9HUS2>X998] O2JfLFR G2FKLML2F83  D"#&*".)*5"6 @)#0"'67 D&5".67 /&4P'&* -1 %?9I? 54/ (34K 6@6? 6<4;6</ Z4K#LJ3 <:6@[3  )TQ8? MT9 MTJ98T2SK gQ98ML2F L8 OT9MT9J MT9 G2HHQFLG7ML2F G2F8MLMQM98 G2FG9JM9K 7GMLNLM>3  &FG9 7 K9M9JHLF7ML2F L8 H7K9 MT7M MT9 G2HHQFLG7ML2F L8 UJ2M9GM9K? LM L8 MT9 9HUS2>9J]8 IQJK9F M2 8T2O MT9 G2HHQFLG7ML2F LF gQ98ML2F L8 H7SLGL2Q8 LF F7MQJ93  ,0*"4:B"&75 ?"M*6*< >DA#&AG? 4/6 ',.- <51/ Z<:1:[3A9F9J7SS>? OLMT J98U9GM M2 MT9 9S9H9FM 2V H7SLG9? .98U2FK9FM T78 MT9 IQJK9F 2V 98M7ISL8TLFR MT7M _MT9 O2JK8 O9J9 UQISL8T9K OLMT MT9 fF2OS9KR9 2V MT9LJ V7S8LM> 2J OLMT 7 J9GfS988 KL8J9R7JK 2V OT9MT9J MT9> O9J9 MJQ9 2J V7S893b !"6G)45 C674A' 8*)(&*#? /<5 ',.- /5?01 Z<::Y[? 9FVK3 LF U7JM 7FK K9FL9K LF U7JM <</ (3/K <4Y: Z!3#3 #LJ3 <::1[? GLMLFR ,0*"4:B"&75 ?"M*6*< >DAP#&AG? 8QUJ73  *2O9N9J? _8U9GLVLGLM> 7FKh2J 7JMLGQS7ML2F 7J9 F2M MT9 M2QGT8M2F9 2V QFL2F 2J UJ2M9GM9K 7GMLNLM>3b  !"6G)45 C67P4A' 8*)(&*#? /<5 ',.- 7M01? GLMLFR ,0*"4:B"&75 ?"M*6*< > DA#&AG28QUJ73)T9 -27JK T78 T9SK MT7M LF MT9 G2FM9WM 2V 7F 9H2ML2F7S S7I2J KL8UQM9? J9H7Jf8 MT7M J9VS9GM IL78 2J T>U9JI2S9 OLSS F2M I9 G2F8LK9J9K J9GfS988 2J H7SLGL2Q8S> QFMJQ9 78 M2 S289 MT9 UJ2M9GML2F 2V MT9 +GM3  EG6*.)2 34.12 460 ',.- 6/4 Z<:61[3  (QJMT9JH2J9? LF !"6G)45 C674A'? OT9J9 9HUS2>998 QJR9K MT9 UQISLG M2 I2>G2MM MT9 G2HU7F>? 8M7MLFR? LFU7JM? MT7M 8G7I8 O9J9 U7GfLFR _O7SFQM OLMT H2SK? KLJM? 2LS? O2JH8 7FK K9IJL8?bMT9 -27JK V2QFK MT7M MT9 G2HHQFLG7ML2F O78 F2M H7SLGL2Q8S> V7S89 7FK MT7M LM O78 UJ2M9GM9K I9G7Q89 LM J9S7M9K M2 7F 2FR2LFR S7I2J KL8UQM93  !"6G)45 C674A' 8*)(&*#? /<5 ',.- 7M 053$F MT9 LF8M7FM G789? MT9 S7FRQ7R9 LF MT9 VS>9J KL8MJLIQM9K M2 MT9 UQISLG 2F &GM2I9J 4/ 7M MT9 %HLMT *7N9F =7SS8 8T2O8 MT7M MT9 J9H7Jf8 O9J9 J9S7M9K M2 MT9 9HUS2>998] O2JfLFR G2FKLML2F83  )T9 VS>9J? OTLGT 8M7M98? LF U7JM? MT7M? _*9J9]8 OT7M #2FMJ2S O2Jf9J8kMT9 #S97FLFR#2FMJ7GM2J 7M %HLMT *7N9F =7SSkV7G9 OT9F O9 M7f9 2QJ SQFGT?b 7FK MT7M _#2FMJ2S O2Jf9J8 K2 F2M O7FM M2 S289 MT9LJ \2I8 I9G7Q89 2V G2F8QH9J KL887ML8V7GML2F3b  #S97JS> J9S7M98 M2 MT9 9HUS2>998] G2FG9JF8 7I2QM MT9LJ O2JfLFR G2FKLML2F83  $M L8 QFKL8UQM9K MT7M #2FMJ2S 9HUS2>998 Q89K MT9 V22K G2QJM 2V MT9 =7SS M2 M7f9 MT9LJ SQFGT 2J MT7M MT9 G2HHQFLXG7ML2F J9S7M9K M2 MT9LJ O2JfLFR G2FKLML2F8 2V #2FMJ2S 9HUS2>X9983  $F 7KKLML2F? MT9 &GM2I9J 4@ S9MM9J? OTLGT O78 T7FK K9SLNX9J9K M2 =7F7R9J ,QFKRJ9F I9V2J9 KL8MJLIQMLFR MT9 VS>9J? 8T2O8 MT7M MT9 9HUS2>998 O9J9 G2FG9JF9K MT7M MT9 87FLM7J> G2FKLML2F8 7M MT9 V22K G2QJM O2QSK S97KM2 KL8GLUSLF7J> 7GML2F I> #2FMJ2S 7R7LF8M MT9H V2J 7 8LMQ7ML2F? OTLGT 7GG2JKLFR M2 MT9 9HUS2>998]? 8T2QSK I9 J9H9KL9K I> #2FMJ2S 2J .98U2FK9FM3  )T9 J9H7Jf8 LF MT9 VS>9J 78 O9SS 78 MT9 &GM2I9J 4@ S9MM9J 7J9 8QVVLGL9FM M2 8T2O MT7M MT9 9HUS2>998] G2HHQFLG7ML2F OLMT MT9 UQISLG 2F &GM2I9J 4/ 899fLFR LM8] 788L8M7FG9? L8 UJ2M9GM9K QFK9J MT9 +GM3.98U2FK9FM V7LS9K M2 8QIHLM 7F> 9NLK9FG9 M2 8T2O MT7M MT9 8M7M9H9FM G2FG9JFLFR MT9 UJ989FG9 2V G2GfJ27GT98 LF MT9 V22K G2QJM O78 H7SLGL2Q8S> V7S89 2J J9GfS9883  %LHLS7JS>? .98U2FK9FM V7LS9K M2 8T2O MT7M MT9 G2FKQGM 2V 9HUS2>998 KQJLFR MT9LJ KL8XMJLIQML2F 2V MT9 S97VS9M8 O78 KL8JQUMLN9 2V MT9LJ 2U9J7ML2F83  )T9 NLK92M7U9 LF 9NLK9FG9 8T2O8 MT7M 7SS 2V MT9 LFKLNLKQ7S8 OT2 O9J9 T7FKILSSLFR O9J9 K2LFR 82 LF 7 U97G9VQS 7FK GLNLS H7FF9J3  )T9 M98MLH2F> 2V )J2HILF2? .98U2FK9FM]8 89GQJLM> KLJ9GM2J? 7889JMLFR MT7M 2F9 2V MT9 9HUS2>998 KL8MJLIQMLFR VS>9J8 O78 9HQXS7MLFR 7 G2GfJ27GT? L8 F2M 8QVVLGL9FM M2 K99H MT9 9HUS2>998] G2FKQGM QFUJ2M9GM9K3  (QJMT9J? )J2HILF2]8 M98MLH2F> L8 F2M 8QUU2JM9K I> MT9 NLK92M7U9 LF 9NLK9FG93  )T9 NLK92M7U9 8T2O8 OT9F .98U2FK9FM]8 89GQJLM> 2VVLG9J8 VLJ8M 7UUJ27GT9K MT9 RJ2QU 2V LFKLNLKQ7S8] T7FKILSSLFR 7FK T2O MT9 2VVLG9J8 J9H7LF9K OLMT  %$=&' !"-+.)",& A.&dB461MT9 RJ2QU QFMLS MT9> S9VM3  )T9 NLK92M7U9 K298 F2M 8T2O 7F> LFKLNLKQ7S 2F MT9 RJ2QFK8 9HQS7MLFR 7 G2GfJ27GT3  "N9F? 78X8QHLFR 7JRQ9FK2? MT7M )J2HILF2]8 M98MLH2F> L8 MJQ9? $ O2QSK 8MLSS G2FGSQK9 MT7M QFK9J -27JK UJ9G9K9FM? MT9 G2FKQGM L8 8MLSS UJ2M9GM9K I9G7Q89 8QGT 9H2ML2F7S KL8US7>? T>U9JI2S9 7FK 7UXU97S M2 MT9 9H2ML2F8 7J9 MT9M>U9 2V G2FKQGM OTLGT L8 M>ULG7S 2V 2JR7FLeLFR G7HU7LRF8 7FK UJ2M98M8 J9S7MLFR M2 S7I2J KL8UQM983 !"6G)45 C674A' 8*)(&*#? /<5 ',.- 7M 01?GLMLFR D"'.$&77 D64A67#? 46@ ',.- 4/@ Z<:65[3#&'#,d%$&'% &( ,+E<3  %LH2F !9-7JM9S2 AJ2QU 7hO =3%3 =7F7R9H9FM +882GLX7M98? $FG3 L8 7F 9HUS2>9J 9FR7R9K LF G2HH9JG9 OLMTLF MT9 H97FLFR 2V %9GML2F 4Z4[? Z5[?7FK Z1[ 2V MT9 +GM343  ,2G7S /4-X/4P? %9JNLG9 "HUS2>998 $FM9JF7ML2F7S dFL2F? +(,;#$&? L8 7 S7I2J 2JR7FLe7ML2F OLMTLF MT9 H97FLFR 2V %9GXML2F 4ZY[ 2V MT9 +GM3/3  .98U2FK9FM? 78 89M V2JMT 7I2N9 LF MT9 7F7S>8L8 89GML2F? 7FK LF MT9 &JK9J? I9S2O T78 G2HHLMM9K N7JL2Q8 NL2S7ML2F8 OLMTLF MT9 H97FLFR 2V %9GML2F 6Z7[Z<[ 2V MT9 +GM303  )T9 7V2J987LK QFV7LJ S7I2J UJ7GMLG98 2VV89M G2HH9JG9 OLMTLF MT9 H97FLFR 2V %9GML2F 4Z5[? Z1[?7FK Z6[ 2V MT9 +GM3)*" ."="!C*7NLFR V2QFK .98U2FK9FM T78 9FR7R9K LF QFV7LJ S7I2J UJ7GXMLG98? $ 8T7SS J9G2HH9FK LM I9 2JK9J9K M2 G9789 7FK K98L8M MT9J9XVJ2H 7FK M2 M7f9 G9JM7LF 7VVLJH7MLN9 7GML2F M2 9VV9GMQ7M9 MT9 U2SLGL98 2V MT9 +GM3&F MT9 V2J9R2LFR VLFKLFR8 7FK G2FGSQ8L2F8 7FK MT9 9FMLJ9 J9XG2JK? $ L88Q9 MT9 V2SS2OLFR J9G2HH9FK9K3<&.!".)T9 .98U2FK9FM? %LH2F !9-7JM9S2 AJ2QU? 7hO =3%3 =7FX7R9H9FM +882GL7M98? $FG3?%HLMT *7N9F =7SS? ,7f9 AJ2N9? '9O C2Jf? '9O C2Jf? 7FK .2289N9SM (L9SK =7SS? #7HK9F #LM>? '9O C2Jf? LM8 2VVLG9J8? 7R9FM8? 8QGG9882J8? 7FK 788LRF8? 8T7SS<3  #9789 7FK K98L8M VJ2HZ7[  %QJN9LSSLFR LM8 9HUS2>998 7GMLNLML98 2F I9T7SV 2V ,2G7S /4-X/4P? %9JNLG9 "HUS2>998 $FM9JF7ML2F7S dFL2F? +(,;#$&3ZI[  BJ2HQSR7MLFR 7FK 9FV2JGLFR 7 F2 82SLGLM7ML2F UJ2NL8L2F OTLGT UJ2TLILM8 LM8 9HUS2>998 VJ2H KL8MJLIQMLFR QFL2F SLM9J7MQJ9 LF F2FO2JfLFR 7J978 2V .98U2FK9FM8 .2289N9SM (L9SK 7FK%HLMT *7N9F =7SS8ZMT9 =7SS8[? KQJLFR F2FO2JfLFR MLH93ZG[  $FV2JHLFR 7FK KLJ9GMLFR LM8 9HUS2>998 MT7M 82SLGLM7ML2F 2V QFL2F SLM9J7MQJ9 LF F2FO2JfLFR 7J978 2V LM8 =7SS8? KQJLFR F2FXO2JfLFR MLH9 L8 F2M U9JHLMM9K3ZK[  )TJ97M9FLFR M2 8QHH2F U2SLG9 LF 2JK9J M2 J9H2N9 LM8 9HUS2>998 VJ2H 7MM9HUMLFR M2 KL8MJLIQM9 QFL2F SLM9J7MQJ9 LF F2FO2JfLFR 2F LM8 =7SS8 7FK KQJLFR F2FO2JfLFR MLH93Z9[  %QHH2FLFR U2SLG9 M2 J9H2N9 LM8 9HUS2>998 VJ2H KL8XMJLIQMLFR QFL2FSLM9J7MQJ9 7M LM8 =7SS8 LF F2FO2JfLFR 7J978 7FK KQJLFR F2FO2JfLFR MLH93  <$V F2 9WG9UML2F8 7J9 VLS9K 78 UJ2NLK9K I> %9G3 <@4305 2V MT9 -27JK]8 .QS98 7FK .9RQS7ML2F8? MT9 VLFKLFR8? G2FGSQ8L2F8? 7FK J9G2HH9FK9K&JK9J 8T7SS? 78 UJ2NLK9K LF %9G3 <@4306 2V MT9 .QS98? I9 7K2UM9K I> MT9 -27JK 7FK 7SS 2I\9GML2F8 M2 MT9H 8T7SS I9 K99H9K O7LN9K V2J 7SS UQJXU28983ZV[  $F 7F> SLf9 2J J9S7M9K H7MM9J LFM9JV9JLFR OLMT? J98MJ7LFLFR? 2J G29JGLFR LM8 9HUS2>998 LF MT9 9W9JGL89 2V MT9 JLRTM8 RQ7J7FXM99K MT9H I> %9GML2F 1 2V MT9 +GM343  )7f9 MT9 V2SS2OLFR 7GML2F F9G9887J> M2 9VV9GMQ7M9 MT9 U2SLGL98 2V MT9 +GM3Z7[ .98GLFK 7FK 7FFQS MT9 F2X82SLGLM7ML2FhF2XKL8MJLIQML2F JQS9? K98GJLI9K 7I2N9? LF82V7J 78 LM V2JILK8 82SLGLM7ML2F 2V QFL2F H9HI9J8TLU 7FK KL8MJLIQML2F 2V H7M9JL7S8 UJ2M9GM9K I %9GML2F 1 2V MT9 +GM? 7F>OT9J9 2F LM8 UJ9HL898 I> LM8 2OF 9HUS2>998 2J I> 9HUS2>998 2MT9JOL89 9HUS2>9K M2O2Jf 2F LM8 UJ9HL898 KQJLFR F2FO2JfMLH93ZI[ ELMTLF <0 K7>8 7VM9J 89JNLG9 I> MT9 .9RL2F? U28M 7M LM8 H7SSV7GLSLML98 LF %HLMT *7N9F 7FK .2289N9SM (L9SK? '9O C2Jf? G2UL98 2V MT9 7MM7GT9K F2MLG9 H7Jf9K _+UU9FKLW3b4#2UL98 2V MT9 F2MLG9? 2F V2JH8 UJ2NLK9K I> MT9 .9RL2F7S !LJ9GM2J V2J .9XRL2F 1? 7VM9J I9LFR 8LRF9K I> MT9 .98U2FK9FM]8 7QMT2JLe9K J9UXJ989FM7MLN9? 8T7SS I9 U28M9K I> MT9 .98U2FK9FM LHH9KL7M9S> QU2F J9G9LUM 7FK H7LFM7LF9K V2J 5@ G2F89GQMLN9 K7>8 LF G2FX8ULGQ2Q8 US7G98 LFGSQKLFR 7SS US7G98 OT9J9 F2MLG98 M2 9HUS2>998 7J9 GQ8M2H7JLS> U28M9K3  .9782F7IS9 8M9U8 8T7SS I9 M7f9F I> MT9 .98U2FK9FM M2 9F8QJ9 MT7M MT9 F2MLG98 7J9 F2M 7SM9J9K? K9V7G9K? 2J G2N9J9K I> 7F> 2MT9J H7M9JL7S3  $F MT9 9N9FM MT7M? KQJLFR MT9 U9FK9FG> 2V MT989 UJ2G99KLFR8? MT9 .98U2FK9FM T78 R2F9 2QM 2V IQ8LF988 2J GS289K MT9 V7GLSLM> LFN2SN9K LF MT989 UJ2G99KLFR8? MT9 .98U2FK9FM 8T7SS KQUSLG7M9 7FK H7LS? 7M LM8 2OF 9WU9F89? 7 G2U> 2V MT9 F2MLG9 M2 7SS GQJJ9FM 9HUS2>998 7FK V2JH9J 9HXUS2>9K I> MT9 .98U2FK9FM 7M 7F> MLH9 8LFG9 !9G9HI9J 4<? <:::3ZG[  ELMTLF 4< K7>8 7VM9J 89JNLG9 I> MT9 .9RL2F? VLS9 OLMT MT9 .9RL2F7S !LJ9GM2J 7 8O2JF G9JMLVLG7ML2F 2V 7 J98U2F8LIS9 2VVLGL7S 2F 7 V2JH UJ2NLK9K I> MT9 .9RL2F 7MM98MLFR M2 MT9 8M9U8 MT7M MT9 .98U2FK9FM T7K M7f9F M2 G2HUS>3+BB"'!$m'&)$#" )& "=B,&C""%B&%)"! -C &.!". &( )*"'+)$&'+, ,+-&. .",+)$&'% -&+.!+F +R9FG> 2V MT9 dFLM9K %M7M98 A2N9JFH9FM)T9 '7ML2F7S ,7I2J .9S7ML2F8 -27JK T78 V2QFK MT7M O9 NL2S7M9K (9K9J7S S7I2J S7O7FK T78 2JK9J9K Q8 M2 U28M 7FK 2I9> MTL8 F2XMLG93E" E$,, '&)8QJN9LS 2QJ 9HUS2>998 7GMLNLML98 2F I9T7SV 2V ,2G7S /4-X/4P? %9JNLG9 "HUS2>998 $FM9JF7ML2F7S dFL2F? +(,;#$&3E" E$,, '&) UJ2HQSR7M9 2J 9FV2JG9 7 F2 82SLGLM7ML2F UJ2NLX8L2F OTLGT UJ2TLILM8 2QJ 9HUS2>998 VJ2H KL8MJLIQMLFR QFL2F SLM9J7MQJ9 LF F2FO2JfLFR 7J978 2V 2QJ .2289N9SM (L9SK 7FK %HLMT *7N9F =7SS8ZMT9 =7SS8[? KQJLFR F2FO2JfLFR MLH93E" E$,, '&)LFV2JH 2J KLJ9GM 2QJ 9HUS2>998 MT7M 82SLGLM7ML2F 2V QFL2F SLM9J7MQJ9 LF F2FO2JfLFR7J978 2V 2QJ =7SS8? KQJLFR F2FO2JfLFR MLH9 L8 F2M U9JHLMM9K3  4$V MTL8 &JK9J L8 9FV2JG9K I> 7 \QKRH9FM 2V 7 dFLM9K %M7M98 G2QJM 2V 7UU97S8? MT9 O2JK8 LF MT9 F2MLG9 J97KLFR _B28M9K I> &JK9J 2V MT9 '7XML2F7S ,7I2J .9S7ML2F8 -27JKb 8T7SS J97K _B28M9K BQJ8Q7FM M2 7 PQKRXH9FM 2V MT9 dFLM9K %M7M98 #2QJM 2V +UU97S8 "FV2JGLFR 7F &JK9J 2V MT9 '7ML2F7S ,7I2J .9S7ML2F8 -27JK3b !"#$%$&'% &( )*" '+)$&'+, ,+-&. .",+)$&'% -&+.!466E" E$,, '&)MTJ97M9F M2 8QHH2F U2SLG9 LF 2JK9J M2 J9H2N9 2QJ 9HUS2>998 VJ2H 7MM9HUMLFR M2 KL8MJLIQM9 QFL2F SLM9J7MQJ9 LF F2FO2JfLFR 2F 2QJ =7SS8 7FK KQJLFR F2FO2JfLFR MLH93E" E$,, '&) 8QHH2F U2SLG9 M2 J9H2N9 2QJ 9HUS2>998 VJ2H KL8MJLIQMLFR QFL2F SLM9J7MQJ9 7M 2QJ =7SS8 LF F2FO2JfLFR 7J978 7FK KQJLFR F2FO2JfLFR MLH93E" E$,, '&) LF 7F> SLf9 2J J9S7M9K H7MM9J LFM9JV9J9 OLMT? J9X8MJ7LF? 2J G29JG9 2QJ 9HUS2>998 LF MT9 9W9JGL89 2V MT9 JLRTM8 RQ7J7FM99K MT9H I> %9GML2F 1 2V MT9 +GM3E" E$,,J98GLFK 7FK 7FFQS MT9 F2X82SLGLM7ML2FhF2XKL8MJLIQML2F JQS9? K98GJLI9K 7I2N9? LF82V7J 78 LM V2JILK8 82SLGLM7ML2F 2V QFL2F H9HI9J8TLU 7FK KL8MJLIQML2F 2V H7M9JL7S8 UJ2M9GM9K I> %9GML2F 1 2V MT9 +GM? 7F>OT9J9 2F 2QJ UJ9HL898 I> 2QJ 2OF 9HUS2>998 2J I> 9HUS2>998 2MT9JOL89 9HUS2>9K M2 O2Jf2F 2QJ UJ9HL898 KQJLFR F2FO2JfMLH93%$=&' !"-+.)",& A.&dB+hE =3%3=+'+A"="') +%%&#$+)"%?$'#3